ORMOND, J.
I dissent from the opinion given in this cause, so far as it asserts that the offer of Gaither to pay the price demanded for the negroes, was not equivalent to a payment. I know of no case, where by the terms of a contract, an act is required to be done by either party, and the party offering to do the act, is prevented by the other party from doing it — that such offer to perform, is not equivalent to a performance. Hiram Caldwell was the bearer of the proposition from the owner of the slave, to Gaither, and his authority was confined to the reception of the money, and executing the bills of sale. Upon the acceptance of the proposition by Gaither, and the payment, or offer to pay, the money to H. Caldwell, the right of Gaither was complete to the slaves. This right could not, on any principle with which I am acquainted, be divested by the act of another.
There could not be any controversy or doubt in this matter, if the money had not, at the instance of H. Caldwell, been permitted to remain in the hands of Gaither. *622By so acting, I do not understand that the purchase was suspended, but that the contract was closed, and that Gaither was merely a depositary of the money for H. Caldwell. Had the negroes died the next day, there can be no doubt, I think, that he must have sustained the loss.
My argument assumes the transaction, as stated by H. Caldwell, to be true, and that Gaither and H. Caldwell were acting in good faith. If it was a plan devised between them, to give a credit to Gaither, it would not be binding on Pinkney Caldwell. If the agent had refused to receive the money, it would probably have been the duty of Gaither to advise Pinkney Caldwell of the fact, that he might take the necessary steps to. obtain his money; but that is nut this case. If the owner of the slaves, instead of proposing his terms through Hiram Caldwell, had made the offer himself, the sale would have been complete, on the acceptance of the terms by Gaither; and his refusal afterwards to receive the money, or his permitting it to remain in the hands of Gai-ther until called for, could not affect its validity: the case cannot be altered by the interposition of an agent
That a sale is complete, when the offer is accepted, even although the person making the offer by letter, does not know of its acceptance until afterwards, is very conclusively shown by Judge Marcy, in the case of Mac-tier’s adm’rs vs. Frith, (6 Wend. 103.) . This proposition, I understand the majority of the court to affirm: but they suppose, that as the money was" not paid down, when the offer was accepted, the contract was not complete. I think I have shown that this is not the test; *623that in all cases of sales, an offer to pay, is in law, equivalent to a payment, and that the right to the thing sold, cannot depend upon the acceptance of the price by the seller.